Citation Nr: 0034064	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-13 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the ankles for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  He died at age 87 in September 1998.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied the appellant's claims of service connection for the 
cause of the veteran's death and a rating in excess of 10 
percent for arthritis of the ankles for purposes of accrued 
benefits.  In May 2000, the appellant and her son testified 
at a Board video conference hearing.

It is noted that on the last page of the January 1999 rating 
decision, the RO appeared to list the veteran's service-
connected arthritis disability as "arthritis, both ankles, 
and cervical/lumbar spine."  A review of the record 
indicates that service connection was previously in effect 
only for arthritis of the ankles, not arthritis of the 
cervical or lumbar spine.  In the body of the January 1999 
rating decision, the RO did not address the issue of service 
connection for arthritis of the cervical or lumbar spine.  
Likewise, in addressing the issue of entitlement to an 
increased rating for arthritis, the RO referenced only the 
veteran's ankles.  Thus, it appears that the RO may have made 
a clerical error in characterizing the veteran's service-
connected arthritis disability as including his cervical and 
lumbar spine.  However, this matter obviously requires 
clarification.  


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312 (2000).

In this case, the record shows that the veteran died in 
September 1998.  The immediate cause of his death as listed 
on the death certificate was acute renal failure due to 
chronic renal failure due to diabetes mellitus.  In addition, 
an October 1998 amendment to the death certificate indicates 
that severe osteoarthritis was a significant condition which 
contributed to his death.  At the time of his death, service 
connection was in effect for the following disabilities:  
malaria, amoebic dysentery, and lichen planus (each rated 
zero percent disabling), and arthritis of both ankles (rated 
10 percent disabling).  

The appellant argues that service connection for the cause of 
the veteran's death is warranted because his service-
connected disabilities caused his death.  Her son, a doctor 
of chiropractic, has submitted his medical opinion in support 
of her claim.  For example, in February and May 1999 opinion, 
he theorized that the veteran's service-connected ankle 
arthritis spread to the rest of his body, causing "extensive 
bone damage" such as "thinning discs" in the spine which 
"caused malfunctioning of the nerves innervating the 
kidneys," causing them to fail.  He has also opined that the 
veteran developed osteomyelitis due to treatment for his 
lichens planus.  He stated that the infection became 
systemic, exacerbating his diabetes and placed stress on his 
kidneys, causing them to fail.  He concluded that the veteran 
died from "kidney blockage due to the spreading foot 
infection" caused by treatment for his service-connected 
lichen planus.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA).  
Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999) which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  
Given the nature of this case, the Board believes that a 
medical opinion would assist in clarifying the issue of 
whether the veteran's death was casually related to his 
military service or his service connected disabilities.  

Moreover, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
as the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected arthritis of the ankles and 
lichens planus since July 1991.  After 
securing the necessary release, the RO 
should obtain these records.

2.  Then, the RO should forward the 
veteran's claims folders to an 
appropriate VA physician for an opinion 
as to the etiology of the renal failure, 
diabetes mellitus, and osteoarthritis 
which caused/contributed to the veteran's 
death.  The physician should provide an 
opinion as to whether it is at least as 
likely as not that any of the 
disabilities which caused or contributed 
to the veteran's death were related to 
his military service, any incident 
therein, or any service-connected 
disability, including arthritis of the 
ankles or lichen planus.  In rendering 
the opinion, the physician is requested 
to address specifically the February and 
May 1999 medical opinion from the 
veteran's son.  A complete rationale for 
all opinion expressed by the specialist 
should be provided.

3.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute remedial action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

If the benefits sought on appeal remain denied, the appellant 
and her representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  
Then, an opportunity for response should be allowed.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

